Return of remittitur requested and when returned it will be amended so as to provide that upon the appeal herein the appellant argued and asserted that the final order of the Appellate Division of the Supreme Court for the Second Judicial Department was invalid and unconstitutional, by reason of the provisions of Amendment V and section 1, Amendment XIV of the Amendments to the United States Constitution, which provide that no State shall deprive any person of life, liberty or property, without due process of law, and, also, by reason of the provisions of said Amendment V of the Amendments to the United States Constitution, which provides, "Nor shall any person be subject, for the same offense, to be twice put in jeopardy of life or limb." (See 261 N.Y. 520, 554.)